Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 3, 7, 9, 10, 11, 7, 3, 7, 9, 10, 11, 7, 3, 7, 9, 10, 11, respectively, of U.S. Patent No. 10991355 Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent,  the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.

Instant App
Pat ‘355
1. A method for regulating a sleep pattern of a subject, comprising: 
7. A method for regulating a sleep pattern of a subject, comprising:
analyzing a stored history of at least one biosignal parameter of the subject over a period of time and environmental noises over the period of time; 
analyzing the stored history of the at least one biosignal parameter of the subject and the environmental noises over the period of time to determine how the subject reacted to decibel levels, frequencies, and a recorded timing of the environmental noises;
determining timings of sleep disruptions of the subject based, at least in part, on the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over a period of time; 
determining timings of sleep disruptions of the subject based, at least in part, on the stored history of the at least one biosignal parameter of the subject and the environmental noises over the period of time;
obtaining a current measurement of the at least one biosignal parameter of the subject; 
measuring at least one biosignal parameter of the subject while the subject is sleeping in a sleeping environment, wherein the biosignal parameter is indicative of a current sleep condition of the subject; 
predicting, using the determined timings of sleep disruptions of the subject and the current measurement of the least one biosignal parameter, whether a potentially disturbing noise will disturb the subject based on a similarity between the potentially disturbing noise and the environmental noises; and 
predicting, using the determined timings of sleep disruptions of the subject and the at least one biosignal parameter, whether a potentially disturbing noise will disturb the subject based on the current sleep condition and the potentially disturbing noise having similar values to the decibel levels, the frequencies, and the recorded timing
outputting a masking sound to maintain a current sleep condition based on the analyzing of the stored history prior to an occurrence of the predicted disturbing noise.
adjusting and outputting a masking sound to maintain the current sleep condition based on the analyzing of the stored history prior to an occurrence of the predicted disturbing noise


capturing environmental noises in a vicinity of an audio device;
storing a history of the at least one biosignal parameter of the subject and the environmental noises over a period of time


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2-18 of the instant application and claims 3, 7, 9, 10, 11, 7, 3, 7, 9, 10, 11, 7, 3, 7, 9, 10, 11, respectively, of patent '355; however, the mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-18, claims 1, 7, and 13 recite the limitation "the predicted disturbing noise" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claims. Examiner interprets as the potentially disturbing noise. Claims 2-6 depend on claim 1, claims 8-12 depend on claim 7, and claims 14-18 depend on claim 13, therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. US Publication No. 20190073990 (from IDS) in view of Grill et al. US Publication No. 20080097764 (from IDS).

              Referring to claim 1, Moss et al. teaches a method for regulating a sleep pattern of a subject (para 0014: “Masking noises associated with operation of the dialysis machine may improve a patient's sleep cycle”), comprising: analyzing a stored history of at least one biosignal parameter of the subject over a period of time and environmental noises over the period of time (para 0023: “The memory 120 may also include, for example, specification of data records for user timing requirements, noise levels produced during treatment, noise levels produced during respective treatment operation(s), timing for treatment and/or operations, historic sleep state information, historic sensor information, patient sleep state models.”; para 0024: “the machine 100 may have individual patient data from previous cycles, so that the machine 100 is customizable based on an individual patient's sleep pattern.”); determining timings of sleep disruptions of the subject based, at least in part, on the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over a period of time (para 0024: “In some embodiments, the controller 105, processor 110, and memory 120 may be configured to model a patient sleep cycle (e.g., progression through sleep states), and use the model to extrapolate an expected sleep state and time for that sleep state. For example, sensors 140 may detect readings and timings associated with determined sleep states to build the sleep model.”; para 0029: “the controller 105 and/or processor 110 may generate or access an expected course of treatment timeline that establishes sound levels produced at given times, time periods, and/or for specific operations during a course of treatment…The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”); obtaining a current measurement of the at least one biosignal parameter of the subject (para 0024: “A patient's heart rate and/or respiration rate may be continually monitored by the sensors 140 to determine when a patient has fallen asleep and/or entered a deep sleep state.”); predicting, using the determined timings of sleep disruptions of the subject and the current measurement of the least one biosignal parameter, whether a potentially disturbing noise will disturb the subject based on a similarity between the potentially disturbing noise and the environmental noises; and outputting a masking sound to maintain a current sleep condition based on the analyzing of the stored history (para 0029: “Masking may therefore be necessary for the dialysis operation at the beginning of the cycle before a patient has fallen asleep, and throughout an early sleep state to prevent a patient from waking up. As the patient enters a deep sleep state, the masking sounds may be decreased or turned off altogether. In some embodiments, when the dialysis operation generates a noise above a threshold noise level (e.g., 30 decibels (dB), 35 dB, 40 dB, etc.), e.g., at a certain point in the dialysis operation, the machine 100 may be configured to initiate or increase a masking sound so that the patient's sleep cycle is undisturbed… The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”; para 0030: “treatment timelines or noise levels associated with specific operations may be updated based on readings from the microphones 135 and/or audio sensors, and updated volumes may be used for determining the appropriate masking sound levels”).
               However, Moss et al. does not teach outputting the masking sound prior to the noise per se, but Grill et al. teaches outputting a masking sound prior to an occurrence of the noise (Fig. 9; para 0170: “shortly before the aforementioned sound or tone is present, as indicated by the arrow 350 in FIG. 9, a pre-masking is present for a short period of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output the masking sound prior to the noise event, as taught in Grill et al., in the method of Moss et al. because it allows for “enabling a smooth transition” between no masking and masking and vice versa.
              Referring to claim 2, Moss et al. teaches upon determining the potentially disturbing noise will not disturb the subject, either refraining from outputting the masking sound or refraining from increasing a volume of a masking sound that is currently being played to the subject (para 0014).
              Referring to claim 3, Moss et al. teaches the analyzing comprises analyzing the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over the period of time to determine how the subject reacted to decibel levels, frequencies, and a recorded timing of the environmental noises; and the predicting comprises, using the determined timings of sleep disruptions of the subject and the at least one biosignal parameter, to predict whether the potentially disturbing noise will disturb the subject based on the obtained current measurement of the of the at least one biosignal parameter and the potentially disturbing noise having similar values to the decibel levels, the frequencies, and the recorded timing (paras 0018, 0023, 0029).
              Referring to claim 4, Moss et al. teaches adjusting the masking sound to maintain the current sleep condition of the subject and prevent disruption by the potentially disturbing noise (para 0029) and Grill et al. teaches output the masking sound immediately prior to an occurrence of the predicted disturbing noise (Fig. 9; para 0170). Motivation to combine is the same as in claim 1.
              Referring to claim 5, Grill et al. teaches outputting a masking sound to maintain the current sleep condition comprises gradually increasing the masking sound over a first time period prior to the potentially disturbing noise, and gradually decreasing the masking sound over a second time period after the potentially disturbing noise has stopped (Fig. 9; para 0170). Motivation to combine is the same as in claim 1.
              Referring to claim 7, Moss et al. teaches a non-transitory computer-readable medium storing instructions which when executed by at least one processor (para 0048: “a computer-readable medium or an article of manufacture which may store an instruction or a set of instructions that, if executed by a machine (i.e., processor or microcontroller), may cause the machine to perform a method and/or operations in accordance with embodiments of the disclosure”) on an audio output device (abstract: “device for masking noise”) cause the audio output device to perform a method comprising: analyzing a stored history of at least one biosignal parameter of the subject over a period of time and environmental noises over the period of time (para 0023: “The memory 120 may also include, for example, specification of data records for user timing requirements, noise levels produced during treatment, noise levels produced during respective treatment operation(s), timing for treatment and/or operations, historic sleep state information, historic sensor information, patient sleep state models.”; para 0024: “the machine 100 may have individual patient data from previous cycles, so that the machine 100 is customizable based on an individual patient's sleep pattern.”); determining timings of sleep disruptions of the subject based, at least in part, on the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over a period of time (para 0024: “In some embodiments, the controller 105, processor 110, and memory 120 may be configured to model a patient sleep cycle (e.g., progression through sleep states), and use the model to extrapolate an expected sleep state and time for that sleep state. For example, sensors 140 may detect readings and timings associated with determined sleep states to build the sleep model.”; para 0029: “the controller 105 and/or processor 110 may generate or access an expected course of treatment timeline that establishes sound levels produced at given times, time periods, and/or for specific operations during a course of treatment…The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”); obtaining a current measurement of the at least one biosignal parameter of the subject (para 0024: “A patient's heart rate and/or respiration rate may be continually monitored by the sensors 140 to determine when a patient has fallen asleep and/or entered a deep sleep state.”); predicting, using the determined timings of sleep disruptions of the subject and the current measurement of the least one biosignal parameter, whether a potentially disturbing noise will disturb the subject based on a similarity between the potentially disturbing noise and the environmental noises; and outputting a masking sound to maintain a current sleep condition based on the analyzing of the stored history (para 0029: “Masking may therefore be necessary for the dialysis operation at the beginning of the cycle before a patient has fallen asleep, and throughout an early sleep state to prevent a patient from waking up. As the patient enters a deep sleep state, the masking sounds may be decreased or turned off altogether. In some embodiments, when the dialysis operation generates a noise above a threshold noise level (e.g., 30 decibels (dB), 35 dB, 40 dB, etc.), e.g., at a certain point in the dialysis operation, the machine 100 may be configured to initiate or increase a masking sound so that the patient's sleep cycle is undisturbed… The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”; para 0030: “treatment timelines or noise levels associated with specific operations may be updated based on readings from the microphones 135 and/or audio sensors, and updated volumes may be used for determining the appropriate masking sound levels”).
               However, Moss et al. does not teach outputting the masking sound prior to the noise per se, but Grill et al. teaches outputting a masking sound prior to an occurrence of the noise (Fig. 9; para 0170: “shortly before the aforementioned sound or tone is present, as indicated by the arrow 350 in FIG. 9, a pre-masking is present for a short period of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output the masking sound prior to the noise event, as taught in Grill et al., in the medium of Moss et al. because it allows for “enabling a smooth transition” between no masking and masking and vice versa.
              Referring to claim 8, Moss et al. teaches upon determining the potentially disturbing noise will not disturb the subject, either refraining from outputting the masking sound or refraining from increasing a volume of a masking sound that is currently being played to the subject (para 0014).
              Referring to claim 9, Moss et al. teaches the analyzing comprises analyzing the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over the period of time to determine how the subject reacted to decibel levels, frequencies, and a recorded timing of the environmental noises; and the predicting comprises, using the determined timings of sleep disruptions of the subject and the at least one biosignal parameter, to predict whether the potentially disturbing noise will disturb the subject based on the obtained current measurement of the of the at least one biosignal parameter and the potentially disturbing noise having similar values to the decibel levels, the frequencies, and the recorded timing (paras 0018, 0023, 0029).
              Referring to claim 10, Moss et al. teaches adjusting the masking sound to maintain the current sleep condition of the subject and prevent disruption by the potentially disturbing noise (para 0029) and Grill et al. teaches output the masking sound immediately prior to an occurrence of the predicted disturbing noise (Fig. 9; para 0170). Motivation to combine is the same as in claim 7.
              Referring to claim 11, Grill et al. teaches outputting a masking sound to maintain the current sleep condition comprises gradually increasing the masking sound over a first time period prior to the potentially disturbing noise, and gradually decreasing the masking sound over a second time period after the potentially disturbing noise has stopped (Fig. 9; para 0170). Motivation to combine is the same as in claim 7.
              Referring to claim 13, Moss et al. teaches an audio output device (abstract: “device for masking noise”) comprising: at least one processor; and memory coupled to the at least one processor, the memory including code executable by the audio output device (para 0022: “the memory 120 may include a processor memory that stores data during operation of the processor”) to: analyze a stored history of at least one biosignal parameter of a subject over a period of time and environmental noises over the period of time (para 0023: “The memory 120 may also include, for example, specification of data records for user timing requirements, noise levels produced during treatment, noise levels produced during respective treatment operation(s), timing for treatment and/or operations, historic sleep state information, historic sensor information, patient sleep state models.”; para 0024: “the machine 100 may have individual patient data from previous cycles, so that the machine 100 is customizable based on an individual patient's sleep pattern.”); determine timings of sleep disruptions of the subject based, at least in part, on the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over a period of time (para 0024: “In some embodiments, the controller 105, processor 110, and memory 120 may be configured to model a patient sleep cycle (e.g., progression through sleep states), and use the model to extrapolate an expected sleep state and time for that sleep state. For example, sensors 140 may detect readings and timings associated with determined sleep states to build the sleep model.”; para 0029: “the controller 105 and/or processor 110 may generate or access an expected course of treatment timeline that establishes sound levels produced at given times, time periods, and/or for specific operations during a course of treatment…The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”); obtain a current measurement of the at least one biosignal parameter of the subject (para 0024: “A patient's heart rate and/or respiration rate may be continually monitored by the sensors 140 to determine when a patient has fallen asleep and/or entered a deep sleep state.”); predict, using the determined timings of sleep disruptions of the subject and the current measurement of the least one biosignal parameter, whether a potentially disturbing noise will disturb the subject based on a similarity between the potentially disturbing noise and the environmental noises; and output a masking sound to maintain a current sleep condition based on the analyzing of the stored history (para 0029: “Masking may therefore be necessary for the dialysis operation at the beginning of the cycle before a patient has fallen asleep, and throughout an early sleep state to prevent a patient from waking up. As the patient enters a deep sleep state, the masking sounds may be decreased or turned off altogether. In some embodiments, when the dialysis operation generates a noise above a threshold noise level (e.g., 30 decibels (dB), 35 dB, 40 dB, etc.), e.g., at a certain point in the dialysis operation, the machine 100 may be configured to initiate or increase a masking sound so that the patient's sleep cycle is undisturbed… The controller 105 and/or the machine 100 may also be configured to learn from prior execution data to identify times when masking is most desirable to ensure sleep is uninterrupted and/or to improve a patient sleep model.”; para 0030: “treatment timelines or noise levels associated with specific operations may be updated based on readings from the microphones 135 and/or audio sensors, and updated volumes may be used for determining the appropriate masking sound levels”).
               However, Moss et al. does not teach outputting the masking sound prior to the noise per se, but Grill et al. teaches output a masking sound prior to an occurrence of the noise (Fig. 9; para 0170: “shortly before the aforementioned sound or tone is present, as indicated by the arrow 350 in FIG. 9, a pre-masking is present for a short period of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output the masking sound prior to the noise event, as taught in Grill et al., in the device of Moss et al. because it allows for “enabling a smooth transition” between no masking and masking and vice versa.
              Referring to claim 14, Moss et al. teaches upon determining the potentially disturbing noise will not disturb the subject, the memory further includes code executable by the at least one processor to cause the audio output device to either refrain from outputting the masking sound or refrain from increasing a volume of a masking sound that is currently being played to the subject (para 0014).
              Referring to claim 15, Moss et al. teaches the analyzing comprises analyzing the stored history of the at least one biosignal parameter of the subject over the period of time and the environmental noises over the period of time to determine how the subject reacted to decibel levels, frequencies, and a recorded timing of the environmental noises; and the predicting comprises, using the determined timings of sleep disruptions of the subject and the at least one biosignal parameter, to predict whether the potentially disturbing noise will disturb the subject based on the obtained current measurement of the of the at least one biosignal parameter and the potentially disturbing noise having similar values to the decibel levels, the frequencies, and the recorded timing (paras 0018, 0023, 0029).
              Referring to claim 16, Moss et al. teaches in order to adjust the masking sound to maintain the current sleep condition of the subject and prevent disruption by the potentially disturbing noise (para 0029) and Grill et al. teaches output the masking sound immediately prior to an occurrence of the predicted disturbing noise (Fig. 9; para 0170). Motivation to combine is the same as in claim 13.
              Referring to claim 17, Grill et al. teaches in order to output a masking sound to maintain the current sleep condition, the memory further includes code executable by the at least one processor to cause the audio output device to gradually increasing the masking sound over a first time period prior to the potentially disturbing noise, and gradually decreasing the masking sound over a second time period after the potentially disturbing noise has stopped (Fig. 9; para 0170). Motivation to combine is the same as in claim 1.

Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. and Grill et al., as shown in claims 1, 7, and 13 above, and further in view of Smart US Publication No. 20170051551 (from IDS).

              Referring to claim 6, Moss et al. and Grill et al. do not teach a user inputting a known noise, but Smart teaches receiving, from the subject, at least one known disturbing noise to mask prior to outputting the masking sound (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to input known sounds, as taught in Smart, in the method of Moss et al. and Grill et a. because it lets the system know when it needs to mitigate noises.
              Referring to claim 12, Moss et al. and Grill et al. do not teach a user inputting a known noise, but Smart teaches the instructions further cause the audio output device to: receive, from the subject, at least one known disturbing noise to mask prior to outputting the masking sound (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to input known sounds, as taught in Smart, in the medium of Moss et al. and Grill et a. because it lets the system know when it needs to mitigate noises.
              Referring to claim 18, Moss et al. and Grill et al. do not teach a user inputting a known noise, but Smart teaches the memory further includes code executable by the at least one processor to cause the audio output device to: receive, from the subject, at least one known disturbing noise to mask prior to outputting the masking sound (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to input known sounds, as taught in Smart, in the device of Moss et al. and Grill et a. because it lets the system know when it needs to mitigate noises.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652